Citation Nr: 0708308	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO decision.  The Board remanded 
this case in February 2000, November 2000, and August 2003.  
In March 2005, the Board denied service connection for PTSD.  
In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued an order granting a joint 
motion for remand filed by the parties (the veteran and VA).

The Board notes that the veteran has raised a claim for 
service connection for depression in the appellant's brief 
that was filed in the Court and that is now part of the 
claims folder before VA.  As discussed below, the parties' 
joint motion for remand identified only three areas for the 
Board to address on remand.  However, the Court did not 
specifically incorporate the terms of the joint motion for 
remand in its August 2006 order.  See Breeden v. Principi, 17 
Vet. App. 475, 479 (2004) (where order from Court's Clerk was 
administrative, not adjudicatory, and did not incorporate the 
parties' joint motion, subsequent Board remand did not 
contravene any aspect of Clerk's order); cf. Gallegos v. 
Principi, 16 Vet. App. 551, 553 (2003) (per curiam order).  
The RO has not yet had an opportunity to adjudicate this 
matter, and in fairness to the veteran, it is referred to the 
RO for consideration in the first instance. 

As the Board noted in its March 2005 decision, the veteran 
has also raised a claim for total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  That matter is still before the 
RO for its consideration in the first instance.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is needed.


REMAND

According to the August 2006 joint motion granted by the 
Court in it August 2006 order, a remand is needed for 
compliance with three matters that had been the subject of 
previous remands (the Board's remands in February 2000, 
November 2000, and August 2003).  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

First, the Board had remanded for the conduct of an 
examination by two board-certified VA psychiatrists.  The 
August 2006 joint motion for remand noted that an examination 
by psychologists did not satisfy the Board's remand 
instructions.

Second, the joint motion for remand identified errors in VA's 
duty to notify the veteran with regard to RO letters dated in 
May 2004 and July 2004.  The joint motion indicated that the 
May 2004 incorrectly informed the veteran that he should 
submit new and material evidence to support his claim.  The 
joint motion also indicated that the July 2004 letter in the 
claims folder did not include a copy of a referenced 
enclosure that purportedly informed the veteran of the 
evidence needed to substantiate his claim.

Third, the joint motion for remand indicated that a September 
2004 supplemental statement of the case was returned to VA 
with the veteran's new mailing address and that it should 
have been sent to that updated address.  

Finally, the Board notes that the veteran's current attorney 
indicated in his April 2006 appellant's brief filed with the 
Court that he might have submitted a private medical 
examination report or a statement from the veteran's long-
term treating VA therapist.  As noted below, an appellant is 
free to submit additional evidence or argument on remand.  
Therefore, if the veteran's attorney does indeed have such 
evidence to submit, he should do so on remand.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Send the veteran and his 
representative notice that complies with 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant 
about the information and evidence not 
of record that is necessary to 
substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The notice should be 
specifically tailored to the claim for 
service connection for PTSD.  Any 
attached enclosures sent to the veteran 
should also be included in the copy 
associated with the claims folder.

2.  Schedule the veteran for an 
examination by two board-certified VA 
psychiatrists, in order to obtain their 
medical opinions regarding whether he 
currently has PTSD and, if so, whether 
it is causally related to a confirmed 
stressor in service.  Provide the 
claims folder to the psychiatrists.  As 
instructed in prior remands, only those 
stressors occurring during combat or 
which have been independently verified 
may be used as a basis for establishing 
PTSD as related to service.  If the 
veteran is found to have PTSD, the 
psychiatrists should identify the 
diagnostic criteria supporting the 
diagnosis.  If the psychiatrists 
determine that the veteran does not 
have PTSD but, instead, another 
psychiatric disorder (e.g., major 
depression or a generalized anxiety 
disorder), then they should reconcile 
the various diagnoses of record and 
should specify which symptoms are 
associated with each disorder and 
whether any is causally related to his 
service in the military, including his 
time spent in Vietnam.  Also, if 
certain symptomatology cannot be 
dissociated from one disorder or 
another, then this should be stated as 
well, and the psychiatrists must 
provide the rationale for their medical 
opinions.  The psychiatrists also 
should be notified that any diagnosis 
reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.    

3.  Also re-mail to the veteran's 
current address and to his 
representative a copy of the September 
2004 supplemental statement of the 
case.

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


